*1124Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the trial court erred in denying his motion for new counsel without making further inquiry regarding the reasons for the request (see, People v Sides, 75 NY2d 822, 824; People v Sawyer, 57 NY2d 12, 18-19, rearg dismissed 57 NY2d 776, cert denied 459 US 1178; People v Slaughter, 162 AD2d 640, 641, lv granted 76 NY2d 944, revd on other grounds 78 NY2d 485).
Furthermore, the record reflects that defendant knowingly, intelligently and voluntarily entered his pleas of guilty (see, People v Nixon, 21 NY2d 338, 353, cert denied sub nom. Robinson v New York, 393 US 1067; People v Latimer, 176 AD2d 350). His belated protestations of innocence and claims of coercion do not entitle him to withdraw his pleas (see, People v Latimer, supra; People v Tuttle, 141 AD2d 584; People v Melendez, 135 AD2d 660, lv denied 70 NY2d 1008). Therefore, we conclude that the court did not abuse its discretion in denying defendant’s oral motion, made at the time of sentencing, to withdraw his guilty pleas (see, People v Cannon, 150 AD2d 383). (Appeal from Judgment of Chautauqua County Court, Adams, J.—Burglary, 2nd Degree.) Present—Pine, J. P., Balio, Lawton, Fallon and Davis, JJ.